DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4 - 6, and 8 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a camera module, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
a clock generation circuit;
a temperature sensor;
an optical correction circuit; and
an image sensor,
wherein the clock generation circuit is configured to:
receive a control signal for making a request for generating a clock signal,

provide the clock signal to the optical correction circuit and the image sensor,
wherein the optical correction circuit is configured to be driven based on the clock signal, 
wherein the image sensor is configured to be driven in a state in which the image sensor is synchronized with the optical correction circuit, based on the clock signal,
and wherein the camera module is configured to correct the clock signal based on temperature detected through the temperature sensor.
Accordingly, the claim is considered allowable.

Regarding claim 9, the prior art of record fails to disclose or reasonably suggest the electronic device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
a processor, functionally connected to the camera module,
wherein the processor is configured to transmit a first control signal to the circuit in response to detection of an event for driving the camera module,
the circuit is configured to generate a clock signal based at least on the first control signal received from the processor, and to provide the generated clock signal to the image sensor,

wherein the electronic device is configured to use the first control signal to make a request for generating the clock signal and to use the second control signal to make a request for acquiring the data to the image sensor.
Accordingly, the claim is considered allowable.

Regarding claim 12, the prior art of record fails to disclose or reasonably suggest the electronic device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
 a processor, functionally connected to the camera module,
wherein the processor is configured to transmit a first control signal to the circuit in response to detection of an event for driving the camera module,
the circuit is configured to generate a clock signal based at least on the first control signal received from the processor, and to provide the generated clock signal to the image sensor,
the image sensor is configured to acquire data for generating an image based on the clock signal and in response to reception of a second control signal from the processor, and to provide the acquired data to the processor; and

Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698